Title: To Thomas Jefferson from Angelica Schuyler Church, 5 November 1793
From: Church, Angelica Schuyler
To: Jefferson, Thomas



My Dear Sir
Nov: 5th. 93.

I have heard very melancholy accounts from Philadelphia occasioned by a fever and in consequence am extremely anxious for you and my young friend Polly: I hope that you have both escaped the power of its destructive influence.
Accept of my good wishes, for your health, and be so good as to write me a line to say that your family have enjoyed security from this disease. Adieu

A Church

